Case 1:21-cv-21616-BB Document 26 Entered on FLSD Docket 06/11/2021 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                          Case No. 21-cv-21616-BLOOM/Otazo-Reyes

 FLORIDA AGENCY FOR HEALTH
 CARE ADMINISTRATION,

        Plaintiff,

 v.

 UNITED STATES DEPARTMENT OF
 HEALTH AND HUMAN SERVICES, et al.,

       Defendants.
 ____________________________________/

                      ORDER GRANTING MOTION TO INTERVENE

        THIS CAUSE is before the Court upon Jackson Health’s (“Intervenor”) Motion to

 Intervene and Incorporated Memorandum of Law, ECF No. [21] (“Motion”). Intervenor seeks

 leave to permissibly intervene in this action under Federal Rule of Civil Procedure 24(b)(1)(B).

 Intervenor contends that its claims share a common question of law or fact with the claims asserted

 by Plaintiff Florida Agency for Health Care Administration (“Plaintiff”), and that Intervenor plays

 a central role in Plaintiff’s Complaint. Defendants United States Department of Health and Human

 Services and Xavier Becerra (collectively, “Defendants”) have failed to submit any timely

 response in opposition to the Motion. Additionally, Plaintiff does not oppose the instant Motion.

 The Court has carefully reviewed the Motion, Plaintiff-Intervenor’s Complaint, ECF No. [21] at

 12-47 (“Proposed Complaint”), the record in this case, the applicable law, and is otherwise fully

 advised. For the reasons set forth below, the Motion is granted.

        Plaintiff initiated this action on April 27, 2021, ECF No. [1] (“Complaint”), seeking

 judicial review of a final administrative decision by the Departmental Appeals Board (“Board”) of
Case 1:21-cv-21616-BB Document 26 Entered on FLSD Docket 06/11/2021 Page 2 of 4

                                                       Case No. 21-cv-21616-BLOOM/Otazo-Reyes


 the United States Department of Health and Human Services. Specifically, the Board’s decision

 disallows $97,570,183 in federal reimbursement for payments that Plaintiff made to hospitals and

 other health care providers through the Medicaid program from July 1, 2006 to June 30, 2013.

 “[A]lmost all of the funds that [Defendant] seeks to recover involve payments to [Intervenor], the

 State’s largest provider of safety net services to Medicaid patients, the uninsured, and the

 underinsured.” Id. ¶ 3. Indeed, the federal share payments distributed to Intervenor account for

 approximately $92 million of the $97 million disallowance. Id. ¶ 41. Thus, in the event the

 disallowance is upheld, Intervenor will be responsible for the repayment of $92 million. Intervenor

 now seeks leave to intervene in this case to challenge the Board’s disallowance determination. See

 generally ECF No. [21]. Intervenor’s Proposed Complaint is based on the same set of facts as

 alleged in Plaintiff’s Complaint. Id. at 12-47.

        Federal Rule of Civil Procedure 24(b) governs permissive interventions, and states:

        (1) In General. On timely motion, the court may permit anyone to intervene who:
            (A) is given a conditional right to intervene by a federal statute; or
            (B) has a claim or defense that shares with the main action a common question
            of law or fact.

 Fed. R. Civ. P. 24(b)(1).

        Thus, to permissibly intervene, the intervenor must show that “(1) his application to

 intervene is timely; and (2) his claim or defense and the main action have a question of law or fact

 in common.” Chiles v. Thornburgh, 865 F.2d 1197, 1213 (11th Cir. 1989). When exercising its

 discretion, a district court “can consider almost any factor rationally relevant but enjoys very broad

 discretion in granting or denying the motion [to intervene].” Daggett v. Comm’n on Governmental

 Ethics & Election Practices, 172 F.3d 104, 113 (1st Cir. 1999); see also McIntire v. Mariano, No.

 18-cv-60075, 2019 WL 78982, at *4 (S.D. Fla. Jan. 2, 2019).




                                                   2
Case 1:21-cv-21616-BB Document 26 Entered on FLSD Docket 06/11/2021 Page 3 of 4

                                                        Case No. 21-cv-21616-BLOOM/Otazo-Reyes


         “The ‘claim or defense’ portion of the rule has been construed liberally, and indeed the

 [United States] Supreme Court has said that it ‘plainly dispenses with any requirement that the

 intervenor shall have a direct personal or pecuniary interest in the subject of the litigation.’” In re

 Estelle, 516 F.2d 480, 485 (5th Cir. 1975)1 (quoting Sec. & Exch. Comm’n v. U.S. Realty & Imp.

 Co., 310 U.S. 434, 459 (1940)). The intervening party, however, “must demonstrate more than a

 general interest in the subject matter of the litigation before intervention should be allowed.”

 Alexander v. Hall, 64 F.R.D. 152, 157 (D.S.C. 1974).

         Upon review of the instant Motion, the Court finds that Intervenor has met its burden of

 demonstrating that permissive intervention is warranted. There is no dispute that there are nearly

 identical legal and factual commonalities between the two actions, and Defendants’ failure to

 respond or oppose the Motion further support this conclusion. Moreover, there is no indication that

 either Plaintiff, who does not oppose the Motion, or Defendants, who have failed to respond to the

 Motion, would be prejudiced in any way by the intervention. See Mt. Hawley Ins. Co. v. Sandy

 Lake Props., Inc., 425 F.3d 1308, 1312 (11th Cir. 2005) (“Permissive intervention under Fed. R.

 Civ. Proc. 24(b) is appropriate where a party’s claim or defense and the main action have a question

 of law or fact in common and the intervention will not unduly prejudice or delay the adjudication

 of the rights of the original parties.”). Finally, Intervenor’s Motion is timely and would not cause

 any delay in this litigation as the Motion was filed less than one month after this action was

 initiated. See McIntire, 2019 WL 78982, at *7. As such, the Court concludes that the Intervenor

 should be permitted to intervene in this case.




 1
   In Bonner v. City of Prichard, Ala., 661 F.2d 1206, 1209 (11th Cir. 1981), the Court of Appeals for the
 Eleventh Circuit adopted as binding precedent all decisions of the Court of Appeals for the Fifth Circuit
 issued prior to October 1, 1981.
                                                    3
Case 1:21-cv-21616-BB Document 26 Entered on FLSD Docket 06/11/2021 Page 4 of 4

                                                 Case No. 21-cv-21616-BLOOM/Otazo-Reyes


        Accordingly, it is ORDERED AND ADJUDGED that Intervenor’s Motion, ECF No.

 [21], is GRANTED. Intervenor must separately refile its Proposed Complaint, ECF No. [21] at

 12-47, by no later than June 15, 2021.

        DONE AND ORDERED in Chambers at Miami, Florida, on June 11, 2021.




                                                  _________________________________
                                                  BETH BLOOM
                                                  UNITED STATES DISTRICT JUDGE
 Copies to:

 Counsel of Record




                                             4
